COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 2-09-359-CV

DEREK SCHAEFER                                                   APPELLANT

                                     V.

MEGAN M. SCHAEFER                                                  APPELLEE

                                  ----------

           FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                  ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                  ----------

     On June 15, 2010, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a).    We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the

court within ten days a response showing grounds for continuing the appeal.

See Tex. R. App. P. 42.3. We have not received any response.


     1
      See Tex. R. App. P. 47.4.
     Because appellant=s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                              PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 29, 2010




                                     2